UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7895



JAMES MASON GIBSON,

                                            Petitioner - Appellant,

          versus

STATE OF NORTH CAROLINA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-906-5-HC-H)


Submitted:   April 17, 1997                   Decided:   May 2, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James Mason Gibson, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by FED. R. APP. P. 4. These periods are "mandatory and
jurisdictional." 1 Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders.2 The only exceptions to the appeal period

are when the district court extends the time to appeal under FED.
R. APP. P. 4(a)(5) or reopens the appeal period under FED. R. APP. P.

4(a)(6).

        The district court entered its order on July 11, 1996; Appel-

lant's notice of appeal was filed on November 29, 1996. Appellant's
failure to note a timely appeal or obtain an extension of the

appeal period leaves this court without jurisdiction to consider

the merits of Appellant's appeal. We therefore deny a certificate
of appealability and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED




    1
      Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229
(1960)).
        2
            FED. R. APP. P. 4(a)(1).

                                       2